Citation Nr: 1453222	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 (right foot) and April 2011 (tinnitus) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2012, VA Form 9, substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge.  November 2012 email correspondence, between the Veteran's representative and VA, indicated the Veteran's address was corrected on the November 2012 supplemental statement of the case (SSOC).  The Board notes that the current July 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, provides authorization for the Veteran's representative to change the Veteran's address.  In a letter, dated September 26, 2013, the Veteran was notified that his hearing had been scheduled for October 29, 2013.  However, the September 26, 2013 letter was not addressed to the Veteran's mailing address utilized for issuance of the November 2012 SSOC, as apparently provided by the Veteran's representative.  The Veteran did not appear for his scheduled Board hearing and the inaccuracy on his notification letter may have been the reason for this failure to report.  The Board notes that such was specifically stated by the Veteran's representative in an appellate brief, associated with the record in Virtual VA in July 2014 and further requested a video hearing be rescheduled.  Thus, the Board finds that the Veteran should again be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



